Title: To George Washington from Gouverneur Morris, 1 May 1778
From: Morris, Gouverneur
To: Washington, George


                    
                        Dr General.
                        York Town [Pa.] 1st May 1778.
                    
                    Knox is to attend the Council. Conway hath resigned & his Resignation is accepted. The Affairs of the Army are necessarily delayed by the foreign Affairs which have broken in upon us. As to the Half Pay Matters stand thus the Questions have been carried but by an Entry on the Minutes there is an Agreemt that a final Question shall be put whether it be finally determined in Congress or sent to the several States. When a Motion is made for this Purpose the yeas will be Massats Rhode Island, Connec., Jersey, & South Carolina, The Nays will be N. York Maryland Virginia & Georgia. Pensilvania is in a mighty flimsy Situation on that Subject having indeed a mighty flimsy Representation. I wish Boudinot were here. Delaware is absent who is with us as is N. Carolina also absent. New Hampshire is absent who is against us. This is to go by Gates. I am respectfully yours
                    
                        Gouvr Morris.
                    
                    
                        I pay my Respects to Mrs Washington.
                    
                